UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6517


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RIGOBERTO HERNANDEZ-PORTILLO,     a/k/a    Tiny,   a/k/a   Carlos
Antonio Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cr-00081-GBL-4)


Submitted:   June 14, 2012                    Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rigoberto Hernandez-Portillo, Appellant Pro Se. Beth Nicole
Gibson, DEPARTMENT OF HOMELAND SECURITY, Washington, D.C.;
Patrick Friel Stokes, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rigoberto          Hernandez-Portillo              seeks       to      appeal   the

district    court’s        order      denying        his       motion        for     financial

assistance of counsel.                This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Hernandez-Portillo seeks

to   appeal       is     neither      a   final       order          nor     an     appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal    for     lack    of    jurisdiction.             We    also       deny     Hernandez-

Portillo’s petition for mandamus relief.                            Mandamus relief is a

drastic    remedy        and    should    be       used        only     in      extraordinary

circumstances.         Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).           Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought, In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988),    which    is    not    the    case       here.        We     dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                                     DISMISSED


                                              2